       Case 1:20-mj-00919-ML Document 1 Filed 11/02/20 Page 1 of 6




                                                                 FILED
                                                          November 02, 2020
                                                          CLERK, U.S. DISTRICT COURT
                                                          WESTERN DISTRICT OF TEXAS

                                                                        kkc
                                                       BY: ________________________________
                                                                               DEPUTY
                                               1:20-MJ-919-ML




11/2/2020
Case 1:20-mj-00919-ML Document 1 Filed 11/02/20 Page 2 of 6




                                               1:20-MJ-919-ML
Case 1:20-mj-00919-ML Document 1 Filed 11/02/20 Page 3 of 6
Case 1:20-mj-00919-ML Document 1 Filed 11/02/20 Page 4 of 6
Case 1:20-mj-00919-ML Document 1 Filed 11/02/20 Page 5 of 6
Case 1:20-mj-00919-ML Document 1 Filed 11/02/20 Page 6 of 6
